Citation Nr: 1022433	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  05-15 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1943 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).

In December 2009, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Board's December 2009 remand, the RO was instructed to 
schedule the Veteran for an appropriate VA examination to 
determine specifically whether he is unemployable, based on 
his service-connected disabilities alone.

The Veteran was apparently scheduled for the requested VA 
examination(s) on January 8, 2010.  In a letter dated in 
December 2009, he was informed that the AMC asked the nearest 
VA medical facility to schedule an examination in connection 
with his claim and that the facility would notify him of the 
date, time, and place of the examination.  However, there is 
no correspondence associated with the claims folder 
indicating that he was given notice of the date, time, and 
place of his scheduled examination.

The Veteran's formal claim for TDIU, submitted in February 
2004, indicated that he had been unemployed from 1974 due to 
his service-connected disabilities.  In the April 2004 VA 
examination, the examiner indicated that the Veteran was 
unemployable; however, he did not attribute the 
unemployability solely to service-connected disabilities.

Further, private medical statements dated in March 2004 and 
May 2005 indicated that the Veteran was disabled to do any 
kind of work; however, again, the examiner did not attribute 
these findings only to service-connected disabilities.  The 
Board has considered both the Veteran's consistent statements 
attesting to his inability to work, and his VA and private 
treating physicians' opinion that he is unable to work.

The Veteran has not yet received a VA examination to 
determine specifically whether he is unemployable, based on 
his service-connected disabilities alone.  Such an 
examination is necessary.  Thus, the Board agrees that the 
Veteran's examination(s) should be rescheduled and that 
proper notice be given with respect to the date, time, and 
place of the examination(s).  Notice of the examination(s) 
should be mailed to the last known address of record.  See 
the Veteran's January 2010 correspondence.  Such notification 
should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for an 
examination.  Notice of the examination 
should be mailed to the last known address 
of record.  The entire claims file must be 
made available to the VA examiner.  
Pertinent documents should be reviewed.  
The examiner should conduct a complete 
history and physical, including discussing 
the Veteran's employment history.

The examiner should determine whether the 
Veteran's service-connected disabilities 
alone render him incapable of securing and 
maintaining substantially gainful 
employment.

In offering this opinion, the examiner 
must consider the degree of interference 
with ordinary activities, including 
capacity for employment, caused solely by 
the Veteran's service-connected 
disabilities, as distinguished from any 
nonservice-connected conditions.

2. Thereafter, readjudicate the issue of 
TDIU.  If the benefit sought on appeal 
remains denied, the AOJ must furnish to 
the Veteran and his representative an 
appropriate supplemental statement of the 
case, and afford them an appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.  Thereafter, the 
case should be returned to the Board, if 
otherwise in order.  The Veteran need take 
no action until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 






	(CONTINUED ON NEXT PAGE)



Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

